Exhibit 10.1

PROMISSORY NOTE

 

This PROMISSORY NOTE (this “Note”) is entered into as of April 12, 2019, between
Skywords Family Foundation Inc. (“Lender”), and Cyanotech Corporation, a Nevada
corporation (“Borrower”).

 

FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender the
principal amount of this Note together with interest at the rate stated
hereunder.

 

1.     Principal Amount. On the date hereof, Lender has delivered to Borrower,
and Borrower hereby promises to pay to the order of Lender, the principal amount
of One Million Five Hundred Thousand Dollars ($1,500,000.00). As used herein,
the term “Lender” includes the successors and assigns of Lender and also
includes a holder in due course.

 

2.     Calculation and Payment of Interest. Interest on the unpaid principal
balance outstanding hereunder shall accrue from the date hereof at a rate equal
to the prime rate, as published by the Wall Street Journal, plus 1.00%. The
interest rate as of the date hereof shall be six and one-half percent (6.5%) per
annum; provided, however, said interest rate is subject to increase or decrease
on the first day of each calendar quarter based on changes in the prime rate as
of such date.

 

3.     Payments. Interest shall be due and payable on the last day of each
calendar quarter during the term of this Note. The entire remaining balance,
including unpaid principal and accrued interest, shall be due and payable on
April 12, 2021. Payments shall be made in cash. Each payment shall be credited
first to interest then due and the remainder to principal; and interest shall
thereupon cease to accrue with respect to the principal so credited.

 

4.     Prepayment. Borrower shall have the right to voluntarily prepay all or
any portion of the principal balance, together with accrued interest thereon, at
any time without prepayment fee or other penalty.

 

5.     Timeliness of Payment. A payment is timely made if it is actually
received by Lender on or before the date on which it is due, or if it is mailed
using the U.S. Postal Service and is postmarked at least one day prior to the
date on which it is due. If the date a payment is due falls on a Saturday,
Sunday, or a day that is a legal holiday under the laws of the United States,
that payment shall be due on the next succeeding business day.

 

6.     Sale of Borrower. Upon the closing of a Sale of Borrower (as defined
below), the entire unpaid principal balance and all accrued and unpaid interest
on this Note at such time shall become immediately due and payable.

 

As used herein, “Sale of Borrower” means (a) a sale of all or substantially all
of the assets of Borrower; or (b) any reorganization, stock sale, merger,
consolidation or other transaction or series of related transactions in which,
directly or indirectly, the holders of the voting securities of Borrower
outstanding immediately prior to such transaction or series of related
transactions retain less than a majority of the total voting power of Borrower
or such other surviving or resulting entity.

 

7.     Events of Default. The occurrence of any one or more of the following
shall constitute an “Event of Default” under this Note:

 

(a)     Failure by Borrower to pay any amount due under this Note, as currently
stated or as otherwise adjusted, within thirty (30) days of the date due.

 

(b)     Failure by Borrower to perform or observe any other covenant or
agreement contained in this Note.

 

(c)     Determination that any representation or warranty made by Borrower in
this Note is false or misleading in any material respect as of the date when
made.

 

(d)     Borrower shall default in the repayment of any indebtedness owed to
First Foundation Bank or any of its successors and assigns, and such default
shall not be waived or remedied within thirty (30) days after the occurrence
thereof or such further time permitted for the remedying of such default under
the applicable documents for such indebtedness.

 

(e)     Borrower is (i) the subject of an order for relief by the bankruptcy
court or is unable or admits in writing Borrower’s inability to pay Borrower’s
debts as they mature or makes an assignment for the benefit of creditors; or
(ii) any judgment, writ, warrant of attachment or execution or similar process
is issued or levied against all or any part of the property of Borrower and is
not released, vacated or fully bonded within thirty (30) calendar days after its
issue or levy.

 

8.     Remedies. If an Event of Default has occurred, Lender may, upon fifteen
(15) days’ written notice to Borrower, (a) declare the entire unpaid principal
balance and all accrued and unpaid interest on this Note immediately due and
payable and (b) exercise any and all remedies provided under applicable law.

 

9.     Lender’s Rights; No Waiver by Lender. The rights, powers and remedies of
Lender under this Note shall be in addition to all rights, powers and remedies
available to Lender by virtue of any statute or rule of law, including, but not
limited to, the California Civil Code and the California Uniform Commercial
Code. All such rights, powers and remedies shall be cumulative and may be
exercised successively or concurrently in Lender’s sole discretion without
impairing Lender’s rights or available remedies. Any forbearance, failure or
delay by Lender in exercising any right, power or remedy shall not preclude
further exercise thereof, and every right, power or remedy of Lender shall
continue in full force and effect until such right, power or remedy is
specifically waived in a writing executed by Lender.

 

10.     Borrower’s Waivers. Borrower and any endorsers of this Note, and each of
them, hereby waive diligence, demand, presentment for payment, notice of
non-payment, protest and notice of protest, and specifically consent to and
waive notice of any renewals or extensions of this Note, whether made to or in
favor of Borrower or any other person or persons. Borrower and any endorsers of
this Note expressly waive all right to the benefit of any statute of limitations
and any moratorium, reinstatement, marshaling, forbearance, extension,
redemption or appraisement now or hereafter provided by the Constitution and the
laws of the United States of America and of any state thereof, as a defense to
any demand against Borrower or any such endorsers, to the fullest extent
permitted by law.

 

11.     Transfers by Lender. This Note or any interest in this Note may not be
hypothecated, transferred or assigned by Lender without the prior consent of
Borrower.

 

12.     Amendment. This Note may be amended or modified only by an instrument in
writing which by its express terms refers to this Note and which is duly
executed by the party sought to be bound thereby.

 

13.     Successors and Assigns. This Note shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and permitted assigns.

 

14.     Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of California.

 

15.     Attorneys’ Fees. Borrower agrees to pay all costs, including reasonable
attorneys’ fees and expenses, incurred by Lender in enforcing payment or
collection of this Note, whether or not suit is filed.

 

16.     Usury. Notwithstanding any provision herein, the total liability for
payments in the nature of interest shall not exceed the applicable limits
imposed by any applicable state or federal interest rate laws. If any payments
in the nature of interest, additional interest and other charges made hereunder
are held to be in excess of the applicable limits imposed by any applicable
state or federal laws, it is agreed that any such amount held to be in excess
shall be considered payment of principal and the principal balance shall be
reduced by such amount in the inverse order of maturity so that the total
liability for payments in the nature of interest, additional interest and other
charges shall not exceed the applicable limits imposed by any applicable state
or federal interest rate laws in compliance with the desires of Lender and
Borrower.

 

17.     Notices. All notices, requests, demands, instructions and other
documents required or permitted by this Note shall be personally delivered or
couriered, or sent by other means of written telecommunication, or mailed,
certified or registered mail, return receipt requested, to the following
addresses (or such other address to which a party has been notified in
accordance with this provision):

 

 

If to Lender:

Skywords Family Foundation Inc.
1621 Juanita Lane
Tiburon, CA 94920
Attn: Michael A. Davis
Email: michael@arlendavis.org

 

 

With a copy to:

Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105
Attn: Jackie Liu
Email: jliu@mofo.com

 

 

If to Borrower:

Cyanotech Corporation
73-4460 Queen Kaahumanu Hwy., #102
Kailua-Kona, HI 96740
Attn: Brian Orlopp
Email: borlopp@cyanotech.com

 

 

--------------------------------------------------------------------------------

 

 

 

With a copy to:

Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
San Francisco, CA 94104
Attn: Jesse Debban
Email: jdebban@fbm.com

 

A personal or courier delivered notice shall be effective on delivery; a notice
sent via telex, facsimile, electronic mail or other means of written
telecommunications shall be effective one (1) business day after sending; a
mailed notice shall be effective upon the date shown on the return receipt or
other evidence of delivery, provided, however, that if the recipient refuses to
accept delivery, such notice shall be effective three (3) business days after
being mailed.

 

[Signature Page Follows]

 

 

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note effective of
the date first written above.

 

BORROWER:

 

Cyanotech Corporation
a Nevada corporation

 

By:__/s/ Mawae Morton______________________

Name: Mawae Morton
Title: CEO